Case: 2:19-cv-03412-EAS-CMV Doc #: 17 Filed: 07/23/20 Page: 1 of 8 PAGEID #: 200




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

CUNNINGHAM PROPERTY
MANAGEMENT TRUST,
Individually and on behalf of a
class of all others similarly situated,

               Plaintiffs,                       Case No. 2:16-CV-957
                                                 JUDGE EDMUND A. SARGUS, JR.
       v.                                        Magistrate Judge Chelsey M. Vascura

ASCENT RESOURCES-UTICA, LLC,

               Defendants.


BRIAN EATON and CYNTHIA EATON,

               Plaintiffs,                       Case No. 2:19-CV-3412
                                                 JUDGE EDMUND A. SARGUS, JR.
       v.                                        Magistrate Judge Chelsey M. Vascura

ASCENT RESOURCES-UTICA, LLC,

               Defendants.

                                    OPINION AND ORDER

       The instant matter is before the Court for consideration of two motions for consolidation

filed by Cunningham Property Management Trust (“Cunningham”) and Brian Eaton and Cynthia

Eaton (the “Eatons”) (collectively, “Plaintiffs”). (2:16-cv-957, ECF No. 61 and 2:19-cv-3412, ECF

No. 10). Defendant Ascent Resources-Utica, LLC (“Defendant”) has responded in opposition to

Plaintiffs’ motions (2:16-cv-957, ECF No. 62 and 2:19-cv-3412, ECF No. 11), and Plaintiffs

replied (2:16-cv-957, ECF No. 63 and 2:19-cv-3412, ECF No. 12). For the reasons that follow,

Plaintiffs’ motions for consolidation are GRANTED. (Case No. 2:16-cv-957, ECF No. 61 and

Case No. 2:19-cv-3412, ECF No. 10).
Case: 2:19-cv-03412-EAS-CMV Doc #: 17 Filed: 07/23/20 Page: 2 of 8 PAGEID #: 201




                                                 I.

       These actions arise from a dispute over royalty payments that Defendant, an oil and gas

company, owes to Plaintiffs who are royalty interest holders. Specifically, Plaintiffs own certain

properties burdened by oil and gas leases that require Defendant to pay Plaintiffs a royalty in

exchange for the rights to produce, save and market oil from their land. According to Plaintiffs,

the royalty payments contain significant and improper “post-production” cost deductions for items

such as compression, processing, treating, transportation, fuel, marketing and fathering. (Case No.

2:16-cv-957, ECF No. 20 at ¶ 42 and Case No. 2:19-cv-3412, ECF No. 2 at ¶ 31).

       In light of these circumstances, Cunningham filed a putative class action lawsuit against

Defendant which is before this Court and the Eatons filed a state court action against Defendant

that was later removed to federal court and assigned to the docket of the Honorable James L.

Graham. The Complaints in both actions assert the following claims only against one defendant,

Ascent Resources-Utica, LLC.: (i) a request for accounting; (ii) breach of contract; (iii) unjust

enrichment; and (iv) fraud. (Case No. 2:16-cv-957, ECF No. 20 at ¶ 91-116 and Case No. 2:19-

cv-3412, ECF No. 2 at ¶ 58-80). Additionally, Cunningham and the Eatons both seek an injunction

against Defendant to stop further deductions of post-production costs from royalty payments as

well as a declaratory judgment that prohibits Defendant from deducting “post-production” costs

from royalty payments. (Case No. 2:16-cv-957, ECF No. 20 at ¶ 118-123 and Case No. 2:19-cv-

3412, ECF No. 2 at ¶ 82-87).

       Cunningham and the Eatons seek to consolidate their cases into a single action before the

undersigned. (Case No. 2:16-cv-957, ECF No. 61 and Case No. 2:19-cv-3412, ECF No. 10). In

their motions for consolidation, Plaintiffs move the Court specifically to: (i) transfer the Eaton

litigation to the undersigned’s docket; (ii) to consolidate the Eaton and Cunningham litigation; and



                                                 2
Case: 2:19-cv-03412-EAS-CMV Doc #: 17 Filed: 07/23/20 Page: 3 of 8 PAGEID #: 202




(iii) to grant leave to Plaintiffs to file a combined amended complaint. (See id.). After Plaintiffs

filed their motions for consolidation, the case was transferred to this Court’s docket pursuant to

this district’s related case doctrine, S. D. Ohio Civ. R. 3.1, in essence granting Plaintiffs’ request

for transfer. (Case No. 2:16-cv-957, ECF No. 68 and Case No. 2:19-cv-3412, ECF No. 15). In

relevant part, Local Rule 3.1 provides:

        (b) Related Cases. . . . For purposes of this Rule, civil cases may be deemed related
        by the Court if they:

                (1) Arise from the same or substantially identical transaction,
                happening, or event; or

                (2) Call for a determination of the same or substantially identical
                questions of law or fact; or

                (3) Would entail a substantial duplication of effort and expense by the
                Court and the parties if heard by different Judges; or

                (4) Seek relief that could result in a party’s being subject to conflicting
                orders of this Court.

        Consequently, the issues before the Court are consolidation and the propriety of filing an

amended complaint.

                                                    II

A.      Standard

     Federal Rule of Civil Procedure 42(a) affords the trial court the discretion to consolidate cases

involving common questions of law or fact. Cantrell v. GAF Corp., 999 F.2d 1007, 1010–11 (6th

Cir.1993). Rule 42(a) states as follows:

        (a) Consolidation. When actions involving a common question of law or fact are
            pending before the court, it may order a joint hearing or trial of any or all the
            matters in issue in the actions; it may order all the actions consolidated; and it
            may make such orders concerning proceedings therein as may tend to avoid
            unnecessary costs or delay.




                                                    3
Case: 2:19-cv-03412-EAS-CMV Doc #: 17 Filed: 07/23/20 Page: 4 of 8 PAGEID #: 203




The purpose of consolidation is to “administer the court’s business ‘with expedition and economy

while providing justice to the parties.’” Advey v. Celotex, Corp., 962 F.2d 1177, 1180 (6th Cir.

1992).

         Courts should consider “[w]hether the specific risks of prejudice and possible confusion

[are] overborne by the risk of inconsistent adjudications of common factual and legal issues, the

burden on parties, witnesses and available judicial resources posed by multiple lawsuits, the length

of time required to conclude multiple suits as against a single one, and the relative expense to all

concerned of the single-trial, multiple-trial alternatives.” Doe v. Caremark, LLC, No.s 2:18-cv-

238 and 2:18-cv-488, 2019 U.S. Dist. LEXIS 8575, at *5-6 (S.D. Ohio Jan. 16, 2019) (citing

Cantrell v. GAF Corp., 999 F.2d at 1011).

         Ultimately, “consolidation does not merge the suits into a single action, change the rights

of the parties, or make parties in one suit parties in the other.” Twaddle v. Diem, 200 Fed.Appx.

435, 438 n.4 (6th Cir. 2006) (citing Johnson v. Manhattan Ry. Co., 289 U.S. 479, 496–97 (1933)

(interpreting predecessor of Rule 42(a))). And “it is the district court’s responsibility to ensure that

parties are not prejudiced by consolidation.” Lewis v. ACB Bus. Servs., Inc., 135 F.3d 389, 412-13

(6th Cir. 1998).

B.       Argument

         Plaintiffs contend that consolidation is proper because both actions involve common

questions of law and fact. (Case No. 2:19-cv-3412, ECF No. 10 at 4 & 6). 1 Plaintiffs advance two

primary arguments in support of this position. First, Plaintiffs contend that the testimony of

Defendant’s Controller, Jeffrey Lenocker, supports consolidation. (Id. at 4). According to



1
  The motions for consolidation, response memoranda and reply memoranda in cases 2:16-cv-957 and 2:19-cv-1041
are almost identical. Therefore, all references in this Opinion and Order are to Case No. 2:19-cv-1041, unless otherwise
stated.

                                                           4
Case: 2:19-cv-03412-EAS-CMV Doc #: 17 Filed: 07/23/20 Page: 5 of 8 PAGEID #: 204




Plaintiffs, Lenocker testified that deductions are taken based on lease language that falls into three

categories: net proceeds, gross proceeds, and market enhancement clauses. (Id.) (citing Exhibit A,

Lenocker Depo. at 19-20 & 70-73). Plaintiffs highlight that, by Lenocker’s own admission, all

lessors in these groups are treated the same in terms of deductions. (Id.). In Plaintiffs’ view,

Lenocker’s testimony demonstrates that the difference between the Cunningham and Eaton lease,

i.e., a Market Enhancement Clause, is merely superficial given that the leases are treated the same

when it comes to the deduction of post-production costs. (Id.). Second, Plaintiffs argue that their

conversations with Cunningham’s expert supports the conclusion that Market Enhancement

Clause lessors, like the Eatons, would constitute a proper sub-class in the Cunningham class action.

(Id. at 4).

        Defendant disagrees, contending that consolidation is inappropriate for three primary

reasons. (ECF No. 11 at 7-11). Defendant argues, first, that consolidation is improper because the

Eaton and Cunningham litigation are at two different phases, with discovery further along in the

older case. (Id. at 7, 9). Second, the cases involve two separate issues of law and fact. (Id. at 7).

According to Defendant, the issues of law and fact in each case differ because the Eaton lease

contains a Market Enhancement Clause and the Cunningham lease does not. (Id. at 8). And, third,

Defendant argues that the Cunningham and Eaton litigation should not be consolidated because

doing so would bring “a new putative class claim into a case where no such claim could possibly

have been asserted” again referring to the Market Enhancement Clause. (Id. at 11). Defendant’s

arguments are not well taken.

    Consolidation will allow the Court to administer its business with expedition and economy

while providing justice to the parties. It conserves judicial resources and the resources of the parties

to place discovery, motion practice and trial on a unilateral track. The Cunningham and Eaton



                                                   5
Case: 2:19-cv-03412-EAS-CMV Doc #: 17 Filed: 07/23/20 Page: 6 of 8 PAGEID #: 205




litigations also involve overwhelmingly common questions of law and fact. To the extent that

Defendant contends it will be prejudiced by the Eatons’ Market Enhancement Clause, the Court

agrees with Plaintiffs that this issue can be fairly dealt with as a sub-class if this case were to be

granted class action status. Also, the Court highlights that consolidation does not require every

question of law and fact to be the exact same. This one issue does not make the consolidation

somehow unruly or cause the only defendant any prejudice. There is no potential risk of confusion

and the burden on the parties and witnesses is certainly negligible since there is only one defendant

and all plaintiffs support consolidation. While there will be some minor delay of the Cunningham

action, balancing that against the benefit to all in combining into a single action and the relative

expense to all concerned of the single-trial as opposed to multiple-trial alternatives support

consolidation.

   For these reasons, the Court concludes that consolidating the Eaton and Cunningham litigation

is appropriate.

                                                   III

A. Standard

          Federal Rule of Civil Procedure 15(a) permits a party to amend the complaint after a

responsive pleading has been filed only with the opposing party’s consent or by leave of the court.

With respect to the latter, such leave should “be freely granted when justice so requires.” Fed. R.

Civ. P. 15(a). That standard was construed by the Supreme Court in Foman v. Davis, 371 U.S. 178

(1962):

          If the underlying facts or circumstances relied upon by plaintiff may be a proper
          subject of relief, he ought to be afforded an opportunity to test his claim on the
          merits. In the absence of any apparent or declared reason--such as undue delay, bad
          faith or dilatory motive on the part of the movant, repeated failure to cure
          deficiencies by amendments previously allowed, undue prejudice to the opposing
          party by virtue of the allowance of the amendment, futility of amendment, etc.--

                                                  6
Case: 2:19-cv-03412-EAS-CMV Doc #: 17 Filed: 07/23/20 Page: 7 of 8 PAGEID #: 206




       the leave sought should be “freely given.” Of course, the grant or denial of an
       opportunity to amend is within the discretion of the District Court . . . .

Delay alone is not a ground for denying leave to amend. Dana Corporation v. Blue Cross & Blue

Shield Mutual, 900 F.2d 882, 888 (6th Cir. 1990). The party opposing leave to amend must

demonstrate significant prejudice. Duggins v. Steak ‘ N Shake, Inc., 195 F.3d 828, 834 (6th Cir.

1999); Moore v. City of Paducah, 790 F.2d 557, 562 (6th Cir. 1986).

       In addition to prejudice, futility may provide a basis for denying leave to amend. The Sixth

Circuit has ruled that “it is well settled that the district court may deny a motion for leave to amend

a complaint if such complaint, as amended, could not withstand a motion to dismiss.”

Neighborhood Dev. Corp. v. Advisory Council on Historic Preservation, 632 F.2d 21, 23 (6th Cir.

1980); Matthews v. Jones, 35 F.3d 1046, 1050 (6th Cir. 1994).

       “Normally, a party seeking an amendment should attach a copy of the amended complaint.”

See Kuyat v. BioMimetic Therapeutics, Inc., 747 F.3d 435, 444 (6th Cir. 2014). Although a copy

of the amended complaint normally accompanies a request for leave to file an amended complaint,

a district may be able to determine whether justice requires the amendment so long as the substance

of the proposed amendment is available for the court’s review. Roskam Baking Co. v. Lanham

Mach. Co., 288 F.3d 895, 906 (6th Cir. 2002).

B.     Argument

       In Defendant’s view, the Court should deny Plaintiffs’ request to amend because they have

failed to attach a proposed amended complaint to their motion. (ECF No. 11 at 13). Defendant

further contends that, even if the cases are consolidated Plaintiffs have failed to address whether

good cause exists to modify the scheduling order in the Cunningham litigation to allow for the

filing of a combined amended complaint. (Id.). In light of these circumstances, Defendant posits

that a combined amended complaint is prejudicial and unwarranted.


                                                  7
Case: 2:19-cv-03412-EAS-CMV Doc #: 17 Filed: 07/23/20 Page: 8 of 8 PAGEID #: 207




       Plaintiffs contend that if consolidated “the new facts regarding how Ascent groups its

categories of leases and then treats its grouped leases, combined with facts learned about the

company’s failure to engage in arm’s length transactions and the forthcoming opinion of

Cunningham’s expert, all present circumstances warranting amendment.” (ECF No. 10 at 8). In

that same vein, Plaintiffs argue that there is no risk of prejudice because combining the Eaton and

Cunningham litigation would save resources and any timeline issues could be resolved through a

reasonable extension. (Id. at 9). Likewise, Plaintiffs aver that a combined amended complaint

would not be futile because certain claims in both actions have survived the 12(b)(6) stage. (Id.).

This Court agrees.

       First, Plaintiffs provide an acceptable reason for not attaching a proposed amended

complaint, explaining that the precise form of the amended complaint hinges on whether this Court

grants consolidation. (ECF No. 12 at 6-8). Instead, Plaintiffs have provided the substance of their

proposed amendments, which is sufficient. After reviewing the substance of Plaintiffs’ proposed

amendments, the Court is satisfied that, under these circumstances, justice requires the filing of a

combined amended complaint. The Court and parties will benefit from a combined amended

complaint. Accordingly, Plaintiffs’ request to file a combined amended complaint is well taken.

                                                IV.

       For the reasons set forth above, Plaintiffs’ motions for consolidation are GRANTED.

(Case No. 2:16-cv-957, ECF No. 61 and Case No. 2:19-cv-3412, ECF No. 10) and Plaintiffs’

requests for leave to file a combined amended complaint is GRANTED. Plaintiffs shall file their

amended complaint within fourteen days of the date of this decision.

       IT IS SO ORDERED.
                                                 s/ Edmund A. Sargus, Jr.
DATE: 7/23/2020                                 EDMUND A. SARGUS, JR.
                                                UNITED STATES DISTRICT JUDGE

                                                 8
